       Case 15-20372          Doc 23       Filed 10/03/18 Entered 10/03/18 18:47:58                        Desc Main
                                             Document     Page 1 of 1



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION


 In re: Edmond Doss                                            )            Case No. 15-20372
                                                               )
                                                               )            Chapter 13
                                                               )
 SSN: XXX-XX- 0069                             Debtors         )            Honorable Donald R. Cassling


                              ORDER TO EMPLOYER TO PAY THE TRUSTEE

 To: Yelp INC
     140 New Montgomery St, 9th Floor
     San Francisco, CA 94105

        Attn: Payroll Department

 WHEREAS, the above named debtor has VXEPLWWHG a plan to pay his/her debts out of his/her future earnings,
 and by his/her plan submits all of his/her future earnings to the supervision and control of this Court for the
 purpose of carrying out the Plan:

 NOW IT IS THEREFORE ORDERED, that until further order of this Court,BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB,
                                                                            Yelp INC
             Edmond Doss
 employer of BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB,                                                           845
                                                   deduct from the earnings of the debtor the sum of $BBBBBBBBBBBB
 each month beginning on the next pay day following the receipt of this order and to pay the sum so deducted to ,
 Tom Vaughn, Trustee at least once a month at the following address:

                                        Tom Vaughn Chapter 13 Trustee
                                                  P.O. Box 588
                                             Memphis, TN 38101-0588
 IT IS FURTHER ORDERED, that the employer shall stop or change the deduction upon written notice from the
 Trustee;

 IT IS FURTHER ORDERED, that the employer shall notify the Trustee if the employment of the debtor is
 terminated and the reason for such termination;

 IT IS FURTHER ORDERED, that all earnings of the debtor, except amounts required to be withheld by the
 provisions of Federal or State law or for insurance, pension or union dues, be paid to the debtor and that no
 deduction other than authorized or directed by this order be made by the employer.
                                                               )25 7+( &2857



 Date                10/03/2018                                                                       cp
 Entered:
                                                                Jeffrey Allsteadt, Clerk, United States Bankruptcy Court

'HEWRU RU Attorney Signature s//Anthony Kudron
                             ______________________                                           09/25/2018
                                                                                         Date:BBBBBBBBBBBBBBB

        , DJUHH WR HQWU\ RI WKLV RUGHU ZLWKRXW IXUWKHU QRWLFH RU KHDULQJ


   ✔   Check this box if the debtor has agreed to the entry of this order without further notice or hearing through Section
       I of the Chapter 13 Plan.
'PSN/P
